DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,350,495 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant application: 17/734,201
U.S. Patent No. 11,350,495 B2
21. (New) An apparatus for a light-emitting diode (LED) driver with a silicon-controlled dimmer, the apparatus comprising: a) a bleeder circuit coupled to a DC bus of said LED driver, and configured to draw a bleeder current from said DC bus, wherein said LED driver is configured to generate a drive current flowing through a channel of an LED load; b) a controller configured to control said bleeder circuit, wherein whether said bleeder current is generated is determined in accordance with a conduction angel of said silicon-controlled dimmer; and c) wherein said bleeder current is drawn from said DC bus to maintain a conduction state of said silicon-controlled dimmer before an end moment of a half-sinusoidal waveform period.
1. An apparatus for a light-emitting diode (LED) driver with a silicon-controlled dimmer, the apparatus comprising: a) a bleeder circuit coupled to a DC bus of said LED driver, wherein said LED driver comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus and a second common node directly connected to a power terminal of a main transistor, wherein a DC bus voltage of said DC bus has a half-sinusoidal waveform; and b) a controller configured to detect a conduction angle of said silicon-controlled dimmer, to control said bleeder circuit to supplement a bleeder current being drawn from said DC bus after said main transistor is converted to be off from an on state, and to control said bleeder circuit not to operate when said conduction angle is greater than an angle threshold, or when said LED driver does not have silicon-controlled dimmer, in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus, wherein said controller is configured to supplement said bleeder current by comparing a sampling signal representative of a drive current flowing through said LED load against a reference ground, or by comparing a sampling signal representative of said DC bus voltage against a driving voltage of said LED load.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al [US 2018/0139816 A1] in view of Lim et al [US 2017/0055323 A1] and further in view of Liao et al [US 2013/0169177 A1].
In regards to claim 21. Liu in view of Lim and further in view of Liao disclose an apparatus for a light-emitting diode (LED) driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]) with a dimmer (Fig. 5, U02 & Paragraph [0043]), the apparatus comprising:
a) a bleeder circuit (Fig. 5, U03 & Paragraph [0045]) coupled to a DC bus of said LED driver (Fig. 5, Linear LED driving circuit), and configured to draw a bleeder current (Fig. 5, Iblr) from said DC bus (Fig. 5, iin3), wherein said LED driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]) is configured to generate a drive current (Fig. 5, Vf) flowing through a channel of an LED load (Fig. 5, LED); 
b) a controller (Fig. 5, U10 and U12-14 & Paragraph [0043-45]) configured to control said bleeder circuit (Fig. 5, U03 & Paragraph [0045]), wherein whether said bleeder current (Fig. 5, lblr) is generated is determined (Fig. 5, Bleeder module & Paragraph [0044]) in accordance with a conduction angel of said dimmer (Fig. 5, U02 & Paragraph [0043]); and 
c) wherein said bleeder current (Fig. 5, lblr) is drawn from said DC bus to state of said dimmer (Fig. 5, U02 & Paragraph [0043])
Liu does not specify c) wherein said bleeder current is drawn from said DC bus to maintain a conduction state of said silicon-controlled dimmer before an end moment of a half-sinusoidal waveform period.
Lim discloses c) wherein said bleeder current (Fig. 11b, Bleeder Current & Paragraph [0095]) is drawn from said DC bus (Fig. 10, D1-D4) to maintain a conduction state of said dimmer (Fig. 10, 300) before an end moment of a half-sinusoidal waveform period (Fig. 11a-b, Triac output).

    PNG
    media_image1.png
    420
    503
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with c) wherein said bleeder current is drawn from said DC bus to maintain a conduction state of said silicon-controlled dimmer before an end moment of a half-sinusoidal waveform period for purpose of maintain the operation state of the dimmer and maximize the power efficiency as disclosed by Lim (Paragraph [0095]).
Liu does not specify a silicon- controlled dimmer
Liao discloses a silicon- controlled dimmer (Fig. 3, 12 & Paragraph [0036])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with a silicon- controlled dimmer for purpose of having high latching current to trigger, and needs a holding current to maintain operation which is relatively lower than the latching current and increased current capability, robustness and absence of minimum voltage “snap-on.” as disclosed by Liao (Paragraph [0036])
Examiner Note: See https://www.electroschematics.com/scr-phase-control-dimmer/ (see 892 attachment)
In regards to claim 22. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein said bleeder circuit (Liu: Fig. 5, U03 & Paragraph [0045]) is controlled to draw said bleeder current (Liu: Fig. 5, iblr) when said conduction angel of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is less than an angle threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]) and after said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on (Liu: Fig. 1, MOO and VG), such that an input current of said LED driver (Liu: Fig. 5, Linear LED driving circuit) is not less than a holding current (Liao: Paragraph [0008]) of said silicon- controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).
In regards to claim 23. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein said bleeder current (Liu: Fig. 5, U03 & Paragraph [0045]) is generated from a time instant (Liu: Fig. 11b, Bleeder current time) that said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on (Liu: Fig. 1, MOO and VG) to a time instant (Liu: Fig. 11b, Bleeder current time) that a DC bus voltage is decreased (Liu: Fig. 5, Inn3, Vrec, Inn2 and Doo) to a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044])  being less than a driving voltage of said LED load (Liu: Fig. 5, LED [Vf]).
In regards to claim 24. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein said bleeder circuit (Liu: Fig. 5, U03 & Paragraph [0045]) is controlled to stop drawing said bleeder current (Lim: Fig. 11b, Bleeder Current & Paragraph [0095]) before said DC bus voltage decreases to be zero (Lim: Fig. 11b, Triac output to Zero).
In regards to claim 25. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein a value of said bleeder current (Liu: Fig. 5, U03 & Paragraph [0045]) is determined in accordance with a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).
In regards to claim 26. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 25, wherein said bleeder current (Liu: Fig. 5, U03 & Paragraph [0045]) equals said holding current (Liao: Paragraph [0008]).
In regards to claim 27. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein said controller (Liu: Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) comprises a conduction angle detecting circuit (Liu: Fig. 5, R10,11 and U10 & Paragraph [0046]) configured to generate a control voltage signal (Liu: Fig. 5, ZVD) representative of said conduction angle of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with a drive current flowing through an LED load (Liao: Fig. 6, 11) or a DC bus voltage (Fig. 5, Doo & Paragraph [0043]), and to compare said control voltage signal (Fig. 7 and 8, BLT and ZVD) against a first reference signal (Fig. 8, Vref14 & Paragraph [0048]) representative of said angle threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]) to generate a first comparison signal (Liu: Fig. 8. U14_4 output signal).
In regards to claim 28. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 27, wherein said conduction angle detecting circuit comprises: 
a) a first comparator (Liu: Fig. 5, U10) configured to compare a sampling signal (Liu: Fig. 5, R10 and R11) generated by sampling said DC bus voltage (Liu: Fig. 5, iin2) or said drive current of said LED load (Fig. 5, LED) against a second reference signal (Liu: Fig. 5, Vref1) to generate a second comparison signal (Liu: Fig. 5, ZVD); 
b) a switching circuit (Liu: Fig. 8, S14_1 and S14_2) comprising first and second switches (Liu: Fig. 8, S14_1 and S14_2) coupled in series between a DC voltage (Liu: Fig. 5, iin2) and ground (Liao: Fig. 3, Ground), wherein said first and second switches (Liu: Fig. 8, S14_1 and S14_2) are controlled by said second comparison signal (Liu: Fig. 5, ZVD); 
c) an averaging circuit (Liu: Fig. 8, C14) coupled to a common node of said first (Liu: Fig. 8, S14_1) and second switches (Liu: Fig. 8, S14_2), and being configured to generate said control voltage signal (Fig. 8, input signal to U14_4) by filtering (Liu: Fig. 8, C14) an output signal of said switching circuit (Liu: Fig. 8, S14_1 and S14_2); and 
d) a second comparator (Liu: Fig. 8, U14_4) configured to compare said control voltage signal (Fig. 8, signal input to + of U14_4) against said first reference signal (Liu: Fig. 8, Vref14) to generate said first comparison signal (Liu: Fig. 8, BLDIR).
In regards to claim 29. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 27, wherein said conduction angle detecting circuit (Liu: Fig. 5, R10,11 and U10 & Paragraph [0046]) is configured to generate said control voltage signal (Fig. 5, ZVD) by comparing a sampling signal (Fig. 5, R10,11 and U10 & Paragraph [0046]) representative of a drive current flowing through said LED load (Fig. 5, LED) against a reference ground (Liao: Fig. 3, Ground).
In regards to claim 30. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 27, wherein said conduction angle detecting circuit (Liu: Fig. 5, R10,11 and U10 & Paragraph [0046]) is configured to generate said control voltage signal (Liu: Fig. 5, ZVD) by comparing a sampling signal (Fig. 5, R10,11 and U10 & Paragraph [0046]) representative of said DC bus voltage against a driving voltage of said LED load (Fig. 5, LED).
In regards to claim 31. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 27, wherein said controller comprises a set signal generating circuit (Liu: Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) configured to control said bleeder circuit (Liu: Fig. 5, U03 & Paragraph [0045]) to generate said bleeder current (Liu: Fig. 5, lblr) when said first comparison signal is active (Liu: Fig. 8. U14_4 output signal).
In regards to claim 32. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 31, wherein: a) said set signal generating circuit (Liu: Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) is configured to determine a turn-on time of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) by sampling said DC bus voltage; and b) said bleeder circuit (Fig. 5, U03 & Paragraph [0045-46]) is controlled to draw said bleeder current (Liu: Fig. 5, lblr) when said first comparison signal (Liu: Fig. 8, BLDIR)  is active and said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on (Liu: Fig. 1, MOO and VG).

In regards to claim 33. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 31, wherein said controller (Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) comprises a reset signal generating circuit (Fig. 7, U12_2 and U12_1) configured to generate a reset signal (Fig. 12, R) to control said bleeder circuit (Fig. 5, U03 & Paragraph [0045-46]) to stop generating (Paragraph [0046]) said bleeder current (Liu: Fig. 5, lblr) when said DC bus voltage has decreased to a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]).

In regards to claim 34. Liu in view of Lim and further in view of Liao discloses the apparatus of claim 21, wherein said controller (Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) is configured to control said bleeder circuit (Fig. 5, U03 & Paragraph [0045-46]) to not operate when either said conduction angle (Liu: Paragraph [0003]) is greater than an angle threshold, or when said LED driver does not have silicon-controlled dimmer.
In regards to claim 35. Liu in view of Lim and further in view of Liao discloses a circuit, comprising the apparatus of claim 21, and further comprising a rectifier circuit (Liu: Fig. 5, U01) coupled to said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]), and being configured to generate a DC bus voltage of said DC bus (Liu: Paragraph [0043]), wherein said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is coupled to an AC input source (Liu: Fig. 5, AC input).
In regards to claim 36. Liu in view of Lim and further in view of Liao discloses a method of controlling a light-emitting diode (LED) driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]) with a dimmer (Fig. 5, U02 & Paragraph [0043]), the method comprising: 
a) drawing, by a bleeder circuit (Fig. 5, U03 & Paragraph [0045]), a bleeder current (Fig. 5, Iblr) from a DC bus (Fig. 5, iin3) of said LED driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]), wherein said LED driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]) is configured to generate a drive current (Fig. 5, Vf) flowing through a channel of an LED load (Fig. 5, LED); 
b) detecting (Liu: Fig. 5, R10,11 and U10 & Paragraph [0046]) a conduction angel of said dimmer (Fig. 5, U02 & Paragraph [0043]); 
c) determining (Fig. 5, U10 and U12-14 & Paragraph [0043-45]) whether said bleeder current (Fig. 5, Iblr) is generated in accordance with a conduction angel of said dimmer (Fig. 5, U02 & Paragraph [0043]); and 
d) drawing said bleeder current (Fig. 5, Iblr) from said DC bus (Fig. 5, iin3).
Liu does not specify drawing said bleeder current from said DC bus to maintain a conduction state of said dimmer before an end moment of a half-sinusoidal waveform period.
Lim discloses drawing said bleeder current (Fig. 11b, Bleeder Current & Paragraph [0095]) from said DC bus (Fig. 10, D1-D4) to maintain a conduction state of said dimmer (Fig. 10, 300) before an end moment of a half-sinusoidal waveform period (Fig. 11a-b, Triac output).

    PNG
    media_image1.png
    420
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with c) wherein said bleeder current is drawn from said DC bus to maintain a conduction state of said silicon-controlled dimmer before an end moment of a half-sinusoidal waveform period for purpose of maintain the operation state of the dimmer and maximize the power efficiency as disclosed by Lim (Paragraph [0095]).
Liu does not specify a silicon- controlled dimmer
Liao discloses a silicon- controlled dimmer (Fig. 3, 12 & Paragraph [0036])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with a silicon- controlled dimmer for purpose of having high latching current to trigger, and needs a holding current to maintain operation which is relatively lower than the latching current and increased current capability, robustness and absence of minimum voltage “snap-on.” as disclosed by Liao (Paragraph [0036])
Examiner Note: See https://www.electroschematics.com/scr-phase-control-dimmer/ (see 892 attachment)
In regards to claim 37. Liu in view of Lim and further in view of Liao discloses the method of claim 36, wherein said bleeder current (Fig. 5, Iblr) is generated when said conduction angle of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is less than an angle threshold (Liao: Fig. 3, 12 & Paragraph [0036]) and after said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on, in order to maintain (Fig. 11b, Bleeder Current & Paragraph [0095]) an input current of said LED driver a greater than a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).
In regards to claim 38. Liu in view of Lim and further in view of Liao discloses the method of claim 36, wherein said bleeder current (Liu: Fig. 5, Iblr) is generated from a time instant that said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on to a time instant that a DC bus voltage (Liu: Fig. 5, iin3) is decreased to a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]) being less than a driving voltage of said LED load (Fig. 5, LED).
In regards to claim 39. Liu in view of Lim and further in view of Liao discloses the method of claim 36, wherein said bleeder circuit (Liu: Fig. 5, U03 & Paragraph [0045]) is controlled to draw said bleeder current (Liu: Fig. 5, Iblr) when a DC bus voltage (Liu: Fig. 5, iin3) decreases to be less than a driving voltage of said LED load (Liu: Fig. 5, LED) after said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on, and stop drawing said bleeder current (Liu: Fig. 5, Iblr) before said DC bus voltage decreases to be zero (Lim: Fig. 11a-b, Triac output).
In regards to claim 40. Liu in view of Lim and further in view of Liao discloses the method of claim 36, wherein said bleeder circuit (Liu: Fig. 5, U03 & Paragraph [0045]) is controlled to not operate when either said conduction angle (Liao: Fig. 3, 12 & Paragraph [0036]) is greater than an angle threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]), or when said LED driver (Liu: Fig. 5, Linear LED driving circuit & Paragraph [0043]) does not have silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844